                                          Case 5:15-cv-01716-BLF Document 356 Filed 01/22/19 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     ASUS COMPUTER INTERNATIONAL, et                    Case No. 15-cv-01716-BLF
                                         al.,
                                   7
                                                        Plaintiffs,                         ORDER GRANTING JOINT
                                   8                                                        SUBMISSION OF PROPOSED
                                                 v.                                         REDACTIONS TO THE COURT’S
                                   9                                                        SUMMARY JUDGMENT ORDER
                                         INTERDIGITAL, INC., et al.,                        (ECF 341)
                                  10
                                                        Defendants.                         [Re: ECF 352]
                                  11

                                  12           Before the Court is the parties’ Joint Submission of Proposed Redactions to the Court’s
Northern District of California
 United States District Court




                                  13   summary judgment order (ECF 341). ECF 352. The Court has reviewed the parties’ proposed

                                  14   redactions and the declarations of the designating parties submitted in support thereof and finds

                                  15   that the parties have articulated compelling reasons to seal a narrowly tailored portion of the

                                  16   Court’s summary judgment order (ECF 341). Accordingly, the Court hereby GRANTS the

                                  17   parties’ joint submission of proposed redactions at ECF 352, as depicted below.

                                  18     ECF      Document to be Sealed:                 Result                       Reasoning
                                         No.
                                  19
                                         341 Order Granting in Part and       GRANTED as to the             The proposed redacted
                                  20   (352-3) Denying in Part                marked portions of the        portions contain highly
                                               Defendants’ Motion for         order at 6:9-10; 6:15-19;     confidential information
                                  21           Summary Judgment;              6:23-25; 7:11; 7:13-14;       relating to the parties’ patent
                                  22           Denying Plaintiffs’            7:27-28; 9:26-10:6; 10:19-    licensing agreement, licensing
                                               Motion for Summary             20; 10:22-11:1; 11:3; 11:5-   negotiations, arbitration
                                  23           Judgment                       20; 11:23-12:3; 12:9-10;      proceedings, and internal
                                                                              12:12-13; 12:15; 12:24-26;    business practices. See Rees
                                  24                                          13:9-12; 13:19-14:5; 14:9-    Decl. ¶¶ 5–8, ECF 352-1;
                                                                              10; 15:26-16:8; 16:16-17;     Franzinger Decl. ¶¶ 3–4,
                                  25                                          18:21-22; 18:26-19:2;         ECF 353.
                                  26                                          22:25-23:4; 23:6-8; 28:15-
                                                                              16; 28:21-25; 29:5-6;         Disclosure of the information
                                  27                                          29:21-25; 30:7-14; 30:17-     would cause substantial harm
                                                                              18; 30:22; 30:24-25; 30:28;   to the parties. Rees Decl. ¶¶ 3,
                                  28                                          31:1-10; 31:28.               5–8; Franzinger Decl. ¶ 5.
                                          Case 5:15-cv-01716-BLF Document 356 Filed 01/22/19 Page 2 of 2




                                   1          As such, the parties are directed to file the lesser redacted version of the Court’s summary

                                   2   judgment order (ECF 341), consistent with this ruling, as a separate docket entry no earlier than 4

                                   3   days, and no later than 10 days, from the date of this order.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 22, 2019

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
